Per Curiam.
A commission, with interrogatories annexed, to take the deposition of a witness, was issued by the district court of the district of Alaska, division No. 1, at Juneau, *36Alaska. The cause wherein the commission issued was then pending in said court, and the witness whose testimony was sought was the plaintiff in the action, and resided in Pierce county, Washington. The commission was directed to M. L. Clifford, a notary public, residing in Pierce county. Upon receipt of the commission, the commissioner attempted to take the testimony of the witness, and it is claimed that the witness refused to honor a subpoena duces tecum to produce certain letters and documents, and refused to answer certain interrogatories propounded to him. The commissioner thereupon applied to the superior court of Pierce county for an order requiring the witness to show cause why he should not be compelled, by order of said court, to produce the documents and answer the interrogatories aforesaid. An order to. show cause was issued, and upon return thereto, the court held that it was without jurisdiction to make any order in the premises, and dismissed the petition.
Application was then made by the commissioner to this court for a writ of review to review the action of the superior court. During the pendency of the proceeding before this court, a certificate from the said district court for the district of Alaska has been filed here, showing that the original cause in which the commission to take the deposition was issued was, by that court, dismissed without prejudice, on the 8th day of January, 1907. The relator, in an affidavit filed, does not controvert the fact of dismissal, but asserts that the testimony should still be taken to preserve it for future use in any action that may be brought concerning the same subject-matter. Inasmuch as the action in which the comlnission to take testimony was issued has been discontinued, we think it should be held here that the controversy presented by the relator’s application here has ceased. The relator’s petition is therefore dismissed.